Title: To George Washington from the Vicomte de Rochambeau, 23 December 1795
From: Rochambeau, Donatien-Marie-Joseph de Vimeur, vicomte de
To: Washington, George


          
            sir,
            Havre de Grace [France] 23 Dec. 95.
          
          I have the pleasure of announcing to you my arrival at this place. Not being able myself to deliver the letter you did me the honor to confide to me, to Citizen Montesquieu, I have lodged the same in the mail for Bordeaux and recommended it to the care of the Representatives of the people in that City. Knowing the interest you take in the welfare of my father, I inform you with satisfaction that he has been an indifferent spectator of the prodigious success of the last Campaign, and that I have been perfectly well received by my fellow Citizens. I have the honor to be &a
          
            Dtn Rochambeau
          
        